J   -S17007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                              OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

    MIKEAL CAMP,

                            Appellant                 No. 769 EDA 2018


                Appeal from the PCRA Order Entered March 5, 2018
               In the Court of Common Pleas of Philadelphia County
                            Criminal Division at No(s):
                             CP-51-CR-0001842-2015
                             CP-51-CR-0008687-2015
                             CP-51-CR-0012249-2014

BEFORE:       BENDER, P.J.E., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                           FILED JUNE 3, 2019

        Appellant, Mikeal Camp, appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S. §§ 9541-

9546. We affirm.

        The facts underlying Appellant's convictions are not germane to this

appeal. The PCRA court provided the relevant procedural history of this case

as follows:

               On   December   16, 2014, [Appellant] entered into a
        negotiated guilty plea before this [c]ourt to [p]ossession with
        [i]ntent to [d]eliver ("PWID") (CP-51-CR-0012249-2014).
        Sentencing was deferred for possible consolidation with
        [Appellant]'s other open matters. On September 28, 2016,
        [Appellant] entered into a negotiated guilty plea to [a]ttempted
        [m]urder and related charges [(CP-51-CR-0001842-2015)] before
        the Honorable Mia Perez. Pursuant to the terms of [Appellant]'s
J   -S17007-19


        plea, Judge Perez imposed     a sentence of ten (10) to twenty five
        (25) years of confinement, followed by ten (10) years of probation
        for [a]ttempted [m]urder, ten (10) years of probation for
        [c]onspiracy to [c]omit [a]ggravated [a]ssault, and ten (10) years
        of probation for [p]ossession of a [f]irearm [p]rohibited. Judge
        Perez subsequently relinquished jurisdiction to Judge Means. On
        October 5, 2016, [Appellant] entered into a negotiated guilty plea
        before this [c]ourt to [p]ossessing [c]ontraband (CP-51-CR-
        0008687-2015). On that same date, this [c]ourt sentenced
        Petitioner to a period of five (5) to ten (10) years of confinement
        for PWID and one (1) to two (2) years of confinement for
        [p]ossessing [c]ontraband. As per the terms of [Appellant]'s
        negotiated pleas, this [c]ourt ordered these sentence[s] to run
        concurrently to the sentence imposed by Judge Perez.
PCRA Court Opinion (PCO),       5/29/18, at 1-2.
        All of Appellant's sentences are running concurrent to his sentence for

attempted murder; thus, Appellant's aggregate sentence                is   10-25 years'

incarceration, followed by 10 years' probation. Appellant did not file          a   direct

appeal from the judgment of sentence.

        On March 1, 2017, Appellant     timely filed   a   pro se PCRA petition ("the

Petition"). The PCRA court appointed John Cotter, Esq., to represent him.

Attorney Cotter filed    a   Turner/Finley'   no -merit    letter on June 2, 2017. On

June 5, 2017, the PCRA court issued notice of its intent to dismiss the Petition

without   a   hearing pursuant to Pa.R.Crim.P. 907. On that same day, Appellant

filed objections to Attorney Cotter's no -merit letter and the court's Rule 907


1    See Commonwealth v.            Turner, 544 A.2d 927            (Pa.    1988), and
Commonwealth v. Finley, 550 A.2d 213             (Pa. Super. 1988).




                                        -2
J   -S17007-19



notice. Subsequently, on July 12, 2017, Attorney Cotter filed          a   motion to be

relieved as counsel, indicating that Appellant wanted to proceed pro se.

Consequently, the PCRA court held         a   Grazier2 hearing on October 16, 2017,

at which the court permitted Appellant to proceed pro se, see N.T., 10/16/17,

at 5-7, and allowed Attorney Cotter to withdraw his appearance, id. at 8. The

court also instructed Appellant to file any amendments to the Petition on or

before December 18, 2017.            Id. at 8-9. Appellant acknowledged that        he

understood. Id. at 9-10. However, he did not file any amendments to the

Petition. On December 18, 2017, the PCRA court held another hearing, and

gave Appellant another 60 days to file amendments to the Petition; however,

he again did not seek to amend the Petition. The PCRA court          ultimately denied

the Petition on March 5, 2018.

        Appellant filed   a   timely, pro se notice of appeal from the denial of the

Petition.3 The PCRA court did not order Appellant to file      a   statement pursuant

to Pa.R.A.P. 1925(b). The court issued its Rule 1925(a) opinion on May 29,

2018.




2   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

3 In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme
Court recognized that "the proper practice under [Pa.R.A.P.] 341(a) is to file
separate appeals from an order that resolves issues arising on more than one
docket. The failure to do so requires the appellate court to quash the appeal."
Id. at 977. The Court, however, determined that the failure to file separate
notices of appeal would result in quashal only for appeals filed after the date
of that decision, i.e., June 1, 2018. Id. The instant appeal was filed well
before that date and, therefore, we decline to quash the instant appeal.

                                           -3
J   -S17007-19



        Appellant now presents the following questions for our review:

        1. Whether the [PCRA c]ourt erred in dismissing [the Petition]
        under the guise that there was [no] legal merit to the allegations
        within?
        2. Was  [Appellant] prejudiced by the [PCRA c]ourt when the ...
        [c]ourt failed to hold an evidentiary hearing, based on
        [Appellant]'s allegations of layered [i]neffective [a]ssist[a]nce of
        [c]ounsel?
        3. Whether   [t]rial/[d]efense [c]ounsel was ineffective for failing to
        investigate/meet, and afford [Appellant] the option to proceed to
        trial?
        4. Whether [Appellant] suffer[ed]      prejudice/[b]ias[] when [his]
        [c]ounsel violated [his Sixth Amendment right]?
        5. Whether the Sentencing Court posse[sse]d [j]urisdiction, at the
        time of sentencing, by deferring sentence [n]inety (90) days after
        [Appellant] entered [his] guilty plea?
        6. Whether [Appellant's] Pa.[R.Crim.P.] 600 [s]peedy       [t]rial right
        was violated?

Appellant's Brief at 6-7.

        We review an order dismissing a petition under the PCRA in the
        light most favorable to the prevailing party at the PCRA level. This
        review is limited to the findings of the PCRA court and the evidence
        of record. We will not disturb a PCRA court's ruling if it is
        supported by evidence of record and is free of legal error. This
        Court may affirm a PCRA court's decision on any grounds if the
        record supports it. Further, we grant great deference to the
        factual findings of the PCRA court and will not disturb those
        findings unless they have no support in the record. However, we
        afford no such deference to its legal conclusions. Where the
        petitioner raises questions of law, our standard of review is de
        novo and our scope of review plenary.
Commonwealth v. Ford, 44 A.3d 1190, 1194               (Pa. Super. 2012) (internal

citations omitted).




                                         -4
J   -S17007-19



        As several of Appellant's claims concern the ineffective assistance of

counsel, we note that:

        We begin with the presumption that counsel rendered effective
        assistance. To obtain relief on a claim of ineffective assistance of
        counsel, a petitioner must rebut that presumption and
        demonstrate that counsel's performance was deficient, and that
        such performance prejudiced him. Strickland v. Washington,
        466 U.S. 668, 687-91, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
        In our Commonwealth, we have rearticulated the Strickland
        Court's performance and prejudice inquiry as a three -prong test.
        Specifically, a petitioner must show: (1) the underlying claim is of
        arguable merit; (2) no reasonable basis existed for counsel's
        action or inaction; and (3) counsel's error caused prejudice such
        that there is a reasonable probability that the result of the
        proceeding would have been different absent such error.
        Commonwealth v. Pierce, 515 Pa. 153, 158-59, 527 A.2d 973,
        975 (1987).
Commonwealth v. Dennis,           17 A.3d 297, 301 (Pa. 2011) (some internal

citations omitted).

        After careful review, we conclude that Appellant's brief 1) does not

comply with the Rules of Appellate Procedure; 2) does not present any

meaningful, developed arguments for our consideration; and that 3) any

discernable issues contained therein have been waived, rendered moot,

and/or are meritless.

        Appellant presents six questions for our review; however, the argument

section of his brief, composed of   21/2   pages in its entirety, is divided into only

4 sections, and none of those sections provide a heading         that would indicate

the matter being discussed. See Pa.R.A.P. 2119(a) ("The argument shall be

divided into as many parts as there are questions to be argued; and shall have



                                           -5
J   -S17007-19



at the head of each part --in distinctive type or in type distinctively displayed-

-the particular point treated therein, followed by such discussion and citation

of authorities as are deemed pertinent.").

        In the first section of his argument, Appellant complains that his PCRA

counsel was ineffective for failing to notify the PCRA court of Appellant's intent

to proceed pro se. Appellant baldly asserts counsel's actions prejudiced him;

however, he provides no analysis or citations to relevant authorities, or even

to the record, in support of this claim.     Moreover, Appellant did not include

this issue in his statement of the questions involved. See Pa.R.A.P. 2116(a)

("The statement of the questions involved must state concisely the issues to

be resolved...."). In any event, this claim is belied by the record, as    Attorney

Cotter filed the motion that prompted the October 16, 2017 Grazier hearing,

at which time the PCRA court permitted Appellant to proceed pro se.            See

N.T., 10/16/17, at 5-7.      Accordingly, we conclude this claim      is   waived,4

meritless, and/or moot.

        In the second section of his argument, Appellant contends that the PCRA

court erred "by depending on" Attorney Cotter's Turner/Finley letter "to

determine whether Appellant's [t]rial [c]ounsel was ineffective by abandoning

Appellant, and sandbagging [him]."         Appellant's Brief at 10.   If Appellant


4 See Commonwealth v. Spotz, 18 A.3d 244, 323 (Pa. 2011) (holding that
the appellant's undeveloped claim was unreviewable and, therefore, waived).




                                      -6
J   -S17007-19



intended to raise this claim in the statement of the questions involved, it is

not apparent to this Court. See Pa.R.A.P. 2116(a), supra. Even assuming

that he did, this issue        is   undeveloped. Although Appellant cites two cases in

support of this claim, his analysis of those cases as they relate to the instant

matter    is   scant. Appellant baldly asserts that his trial attorney abandoned him

by "failing to properly meet, and prepare" with him. Appellant fails to identify,

with any detail sufficient to permit meaningful review, what 'proper' actions

his trial counsel failed to take, but should have taken, prior to Appellant's plea.

         In any event, even if we were to reach the merits of this claim, we

conclude that Appellant is not entitled to relief. In its Rule 1925(a) opinion,

the PCRA court did not rely on Attorney Cotter's Turner/Finley no -merit

letter. Rather, the court merely indicated that the Attorney Cotter "properly

note[d]"       in the no -merit      letter some of the reasons why Appellant was not

entitled to relief, before the court discussed those reasons.                     PCO   at 3-4. In

denying relief on Appellant's ineffectiveness claim, the court substantially

relied    on     Appellant's        failure to   indicate,   in   any        fashion   whatsoever,

dissatisfaction with counsel's performance during his guilty plea colloquy. We

would ascertain no abuse of discretion in this regard were we to reach the

merits of this claim.

         In his third issue, Appellant appears to assert that the trial court lacked

jurisdiction to sentence him because it exceeded the ninety -day time limit

between his conviction and sentencing set by Pa.R.Crim.P.                               704(a)(1).

However, Appellant's sole citation in his argument                 is   to    Commonwealth v.

                                                 - 7 -
J   -S17007-19



Wolfe, 140 A.3d (Pa. 2016). Wolfe          is   clearly off -point, as it does not even

mention Rule 704.5 In fact, Appellant cites to no relevant authority construing

Rule 704 as jurisdictional in nature. In any event, it is well established that              a

"defendant sentenced in violation of Rule 704        ... is   entitled to   a   discharge only

where the defendant can demonstrate that the delay in sentencing prejudiced

him or her." Commonwealth v. Null, 186 A.3d 424, 433 (Pa. Super. 2018)

(cleaned up).     Instantly, Appellant has made no effort to argue how he was
prejudiced by the alleged violation of Rule 704(a). Accordingly, he has failed

to develop this claim in   a   manner that provides for meaningful review.

        In the fourth section of Appellant's argument, he asserts that his trial

counsel was ineffective for failing to request      a   psychiatric evaluation. Again,

Appellant fails to develop this claim in any meaningful manner, as he has failed

to argue, much less demonstrate, how he was prejudiced by counsel's failure

in   this regard. He does not direct this Court's attention to any evidence in the

record indicating that he suffers from any mental infirmity, nor to any evidence

in   the record indicating that trial counsel should have been aware of such an

infirmity prior to his guilty plea. Accordingly, this claim         is   waived.

        Order affirmed.




5 In Wolfe, our Supreme Court held that the mandatory minimum sentencing
statute for involuntary deviate sexual intercourse, 42 Pa.C.S. § 9718, is
unconstitutional under Alleyne v. U.S., 570 U.S. 99 (2013).
                                         -8
J   -S17007-19




Judgment Entered.




J seph D. Seletyn,
Prothonotary



Date: 6/3/19




                     -9